While I concur in the result announced in the foregoing opinion, I am not willing, without further investigation, to sanction the proposition that, as against an innocent purchaser from a grantee having possession of the deed, the grantor therein will not be estopped in a court of equity from denying the validity of the delivery of the deed, when it is shown that he placed it in the hands of a third person to be delivered to the grantee upon the happening of a certain event, although such event may not have happened. The judgment in this case can be affirmed without deciding that question.